PER CURIAM
This is an appeal from a judgment for the plaintiff in an action brought to recover for personal injuries claimed to have been suffered from a fall in defendant’s hotel. The parties are not in dispute about the principle of law which governs such a case and each agrees with the general statement of the obligation of the proprietor of premises to a business guest found in the Restatement of Torts. The disputed point is whether there was sufficient evidence of violation of the duty of care to justify a jury verdict for the plaintiff. It is not a very strong case but we think there is enough to justify its submission to a jury. It was so submitted and the jury decided for. the plaintiff. .
The judgment will be affirmed.